Citation Nr: 1550295	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychiatric disability, with alcohol abuse and cannabis dependence.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from March 2007 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's psychiatric disability does not result in, or more nearly approximate deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for increased rating and of the Veteran and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The record reflects that all available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded a VA examination to determine the severity of his psychiatric disability in November 2013.  The examination records contain all findings necessary to rate the psychiatric disability, and the Veteran has not asserted, and the evidence of record does not show, that the psychiatric disability has increased significantly in severity since the 2013 examination

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9434, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The record reveals the Veteran's endorsement of symptoms including low mood, sadness, lack of motivation, social isolation, increased anxiety, hypervigilance, sleep disturbance, irritability, and passive thoughts about "not being present.  He reported use of alcohol and cannabis to relax. 

VA treatment records indicate that the Veteran reported improved symptoms after starting medication in November 2013; earlier in November 2013, a VA medical professional determined the Veteran had "significant" symptoms of depression.  Evaluation consistently revealed that the Veteran was adequately groomed and oriented with normal speech, thought content, and thought process and fair judgment and insight.  The record reveal negative histories as to suicidal or homicidal ideation, but the records note that the Veteran was reactive to his environment and had low frustration tolerance so his risk of harm should be monitored.  The records reveal the assignment of GAF scores of 60 in January 2013 and 65 in December 2012, February and September 2013, and March 2014.  

An October 2013 VA examination record reveals the Veteran's history that he had gotten divorced.  He explained that he felt like he was slowing his ex-wife down and that he had "lost interest" in being with her after his second deployment.  He reported that he was living in a friend's apartment with his friend's family.  He described his roommate as his only friend and indicated that the relationship had become more "distant" because the Veteran did not agree with the way the friend prioritized the things in life.  The Veteran reported minimal enjoyable social interactions, though he reported enjoying talking to his roommate's children.  He reported that he spent most of his leisure time cleaning his room, listening to music, watching football, and talking to his roommate's kids.  The examiner noted that the Veteran "ultimately" reported a lack of association with most people but did not attribute it to the traumatic military event.  Rather, he reported that he preferred to be independent because he was tired of becoming close to people and they are not there.  He explained that his military friends "abandoned" him after their shared deployment and that a couple of family members with whom he felt particularly close had died.  He reported that he did not talk to anyone in his auto technician program because "he did not want to both[er] with other people's stupidity."  With regard to the certification program, he indicated he had done "awesome," particularly with the hands-on work.  He reported that he wanted to eventually get a job as a corrections officer but was not sure of how to proceed to reach that goal.  He denied working a regular job but did "side work" and other "small jobs."  He reported no difficulties when he had work to do.  

The Veteran reported feelings of unhappiness, pessimism, anhedonia, guilt, agitation, sleep loss, irritability, loss of appetite, concentration difficulties, and limited sex drive.  He reported passive suicidal ideation with no current intent or plan.  The record indicates that the Veteran's symptoms included depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner diagnosed major depressive disorder, alcohol abuse, and cannabis dependence.  The examiner determined the Veteran used cannabis and alcohol in an attempt to "escape reality" or cope with the difficulties brought on by the major depressive disorder based on the Veteran's history of depressive symptoms that preceded the onset of his cannabis and alcohol use.  The examiner found the psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 50.

Upon consideration of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  In reaching this determination, the Board acknowledges that the record includes the assignment of a GAF score of 50 in October 2013, which is indicative of serious symptoms or serious impairment in functioning.  The other GAF scores of record indicate findings of at most moderate symptoms or impairment, however, and the October 2013 VA examiner concurrently determined the psychiatric disability results in the degree of social and occupational impairment warranting a 50 percent rating.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Board finds the Veteran's psychiatric disability has not been manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and social functioning, the Veteran's speech, thought process, orientation, and grooming are consistently normal.  Additionally, the evidence does not suggest that the Veteran has ever posed a risk of harm.  Although the record documents the Veteran's reports of irritability and passive suicidal ideation, he has consistently denied intent or plan of suicide and medical professionals have consistently deemed him low risk of harm to self/others.  Furthermore, the Board finds the Veteran has been able to function independently.  In this regard, the Board notes that although the October 2013 examination record reports that the Veteran's ability to function independently was compromised, this finding is inconsistent with the other medical records, which consistently suggest ability to function independently, and the Board finds the examination finding is less probative than these other findings, particularly because there is no rationale for the examination finding.  Based on the evidence, the Board finds there is no significant impairment of orientation, thinking, speech, or judgment; or persistent impairment of impulse control during the period on appeal.  

The Veteran has also not reported significant deficiency in occupational functioning due to the psychiatric disability during the period of the claim, and the medical records do not suggest such impairment.  In this regard, the Board notes that the Veteran successfully completed a certification program and is currently enrolled in school, and he has not reported occupational impairment secondary to his psychiatric disability.  

The Veteran does have significant social impairment.  However, a rating shall not be assigned solely on the basis of social impairment, and the Board finds the overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the October 2013 GAF score of 50 and the Veteran's contentions that his symptoms more nearly approximate the higher rating.  

The Board acknowledges that the record suggests the Veteran's current functioning is due to medication and that it might be worse if the effects of medication were not considered.  The use of medication is contemplated in the applicable diagnostic criteria, however.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In Jones, the Court found it significant that the Diagnostic Code on appeal, DC 7319, makes no mention of medication at any disability rating whereas other Diagnostic Codes include references to medication, thereby suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  As an example of a Diagnostic Code that permitted consideration of medication, the Court cited 38 C.F.R. § 4.71a, Diagnostic Code 5025, which, similar to DC 9411, provides a 10 percent rating when continuous medication is required for control and does not mention medication in conjunction with ratings in excess of 10 percent.  The Court made no significance of the fact that medication was only mentioned at the 10 percent rating.  See Jones, at 61-63.  As such, because Diagnostic Code 9411 expressly discusses the possibility that medication improves psychiatric symptomatology, the Diagnostic Code authorizes VA to take into account the ameliorative effects of medication when evaluating a psychiatric disability.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not employed on a full-time basis.  He has not alleged that he is unemployable because of his psychiatric disability, however, and although there is evidence of impairment of occupational functioning, there is no probative evidence of inability to maintain or obtain substantially gainful employment due to the psychiatric disability.  Therefore, the Board finds that Rice is inapplicable.



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for a psychiatric disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


